DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/01/2022 has been entered. Claims 1, 3, 9, 11, 13-14, 17, 24, 26, 31 and 34 have been amended. claims 5-8, 12, 16, 18-19, 21-22, 25, 29, 32-33 and 35-36 were previously cancelled. Claims 1-4, 9-11, 13-15, 17, 20, 23-24, 26-28, 30-31 and 34 remain pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3, 13-14 and 26 objected to because of the following informalities:  
Claim 14, ln. 3 should read ---the first fastener element is arranged between the outlet end of the retractable drain---
Claim 14, ln. 5 should read ---the retractable drain is in the extended configuration.---
Appropriate correction is required.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 13-15, 17, 20, 24, 26-27, 30-31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtermann (Pub. No.: US 2005/0159717 A1).
	Regarding claim 1, Holtermann discloses (fig. 1-9) an ostomy appliance (bag 1) comprising:
	Inner and outer walls (films 11, 12) of flexible sheet material joined together to define a cavity for containing a stomal output (¶ 0038, ln. 1-3), the inner wall comprising an inlet for receiving the stomal output into the cavity (¶ 0037);
	A retractable drain (discharge channel 20) being slidably movable between an extended configuration for draining the stomal output from the cavity (¶ 0040, ln. 10-14, fig. 8-9) and a retracted configuration for storage of the retractable drain (¶ 0046, ln. 1-4, fig. 1-2); and
	A guide panel (device 30) arranged on the inner wall or the outer wall (see fig. 7), thereby defining a channel for receiving the retractable drain (see fig. 3 channel formed when device 30 is folded down, ¶ 0040, ln. 1-6). 
	A push element (stiffening member 40) attached to the retractable drain (¶ 0042, ln. 1-2), the push element being configured to slide within the channel as the retractable drain transitions between the extended configuration and the retracted configuration (during transition from the extended configuration to the retracted configuration, the guide panel is folded down which gradually forms the channel, and push element is slid, i.e., smoothly moved, into the channel see fig. 3). 
	Regarding claim 2, Holtermann discloses (fig. 3) wherein the channel has a length sufficient such that in the retracted configuration substantially all of the elements of the current invention as stated above retractable drain is slidably received within the channel (see fig. 3, ¶ 0046-¶ 0047).
	Regarding claim 3, Holtermann discloses (fig. 1-9) wherein in the retracted position the retractable drain comprises a generally Z-shaped form having a first fold (36a) and a second fold (36b) (¶ 0046, ln. 1-4), the first fold and the second fold being arranged across the retractable drain such that the first and second folds inhibit drainage of the stomal output through the retractable drain (¶ 0046, ln. 1-4). 
	Regarding claim 4, Holtermann discloses (fig. 1-9) wherein the first fold is arranged across an outlet (drainage orifice 25) and the second fold is arranged such that in the retracted configuration, a distal end of the retractable drain is arranged adjacent to the first fold (see fig. 3). 
	Regarding claim 9, Holtermann discloses (fig. 1-9) wherein the push element is attached to an intermediate portion of the retractable drain (¶ 0042, ln. 1-2), the push element being configured to drive at least a portion of the retractable drain into the channel to slide the retractable drain into the retracted configuration (¶ 0042, ln. 1-5, 10-15, ¶ 0043, ln. 1-4, ¶ 0045, ln. 1-7).
	Regarding claim 10, Holtermann discloses (fig. 1-9) wherein the push element is at least partially formed from a rigid material having rigidity than the flexible sheet material (¶ 0042, ln. 5-10); and optionally wherein the push element comprises an elongate strip of the rigid material (¶ 0042, ln. 1-10). 
	Regarding claim 11, Holtermann discloses (fig. 1-9) wherein an attachment is provided between the push element and the retractable drain (in the closed, folded state, closing means 36 formed by first fold 36a and second fold 36b of retractable drain is disposed within stiffening member ¶ 0042, ln. 10-15) and wherein the push element is attached to the to the retractable drain at a plurality of points or continuously along the retractable drain between an upper limit of the attachment and a lower end of the push element (see fig. 3 push element is attached to the retractable drain at portions between first fold 36a and second fold 36b).
	Regarding claim 13, Holtermann discloses (fig. 1-9) wherein an upper end of the push element extends upwards from the attachment from a lower end of the retractable drain (see fig. 3), and wherein the upper end is at least partially still received within the channel when the drain is in the extended configuration (see fig. 9, push element is received within channel characterized by handling tongue 35). 
	Regarding claim 14, Holtermann discloses (fig. 1-9) a first fastener element (first opening/closing means 32 comprising male part 33 and female part 34 ¶ 0040, ln. 6-16) for fastening an outlet of the retractable drain (discharge channel 25) in a closed position (¶ 0040, ln. 1-16), wherein the first fastener is arranged between the outlet end of the retractable drain and the upper limit of the attachment between the push element and the retractable drain when the retractable drain is in the extended configuration (see fig. 8-9, ¶ 0040, ln. 6-16). 
	Regarding claim 15, Holtermann discloses (fig. 1-9) wherein the push element extends across substantially all of a width of the retractable drain (¶ 0042, ln. 4-5), such that the push element is slidably received within the channel along a direction aligned with an elongate axis of the retractable drain in the extended configuration (see fig. 3, ¶ 0046- ¶ 0047); wherein a lower portion of the guide panel extends downward from the push element (see fig. 9), the lower portion of the guide panel being attached to an intermediate portion of the push element (see fig. 3, guide panel is attached to fold 36a ¶ 0041, ln. 4-5 which is attached to an intermediate portion of the push element); and wherein the lower portion of the guide panel is attached to the push element across a majority of the width of the retractable drain (see fig. 6, push element extends across width of the pouch ¶ 0042, ln. 4-5 and therefore lower portion of guide panel is attached to the push element across a majority of the width of the drain). 
	Regarding claim 17, Holtermann discloses (fig. 1-9) wherein the guide panel is arranged on an outer face of the main body portion of the inner wall (¶ 0042, ln. 1-5, see fig. 7). 
	Regarding claim 20, Holtermann discloses (fig. 1-9) wherein the guide is attached by welds or adhesive (¶ 0041, ln. 4-5, ¶ 0050, ln. 2) to form edges of the channel (see fig. 3), thereby providing a guide for the push element (see fig. 3, push element is disposed within channel and therefore guide panel provides guide for push element). 
	Regarding claim 24, Holtermann discloses (fig. 1-9) wherein the channel has a depth configured such that the retractable drain is a tight sliding fit in a depth direction when the retractable drain is in the retracted configuration (see fig. 3). 
	Regarding claim 26, Holtermann discloses (fig. 1-9) wherein the channel is configured such that the retractable drain can be slidably received in the channel (see fig. 3, ¶ 0040). 
	Regarding claim 27, Holtermann discloses (fig. 1-9) wherein the channel overlies the cavity (see fig. 3) such that in the retracted configuration substantially all of the retractable drain overlies the cavity (see fig. 3). 
	Regarding claim 30, Holtermann discloses (fig. 1-9) wherein the channel is aligned with the retractable drain such that the retractable drain can be slidably retracted into the channel (see fig. 6) such that the retractable drain can be slidably retracted into the channel (¶ 0040).
	Regarding claim 31, Holtermann discloses (fig. 1-9) a method of storing a retractable drain (discharge channel 20) of an ostomy appliance (bag 1) comprising the step of sliding the retractable drain into a channel arranged between a guide panel (device 30) and an inner wall (film 11) of the ostomy appliance (guide panel is folded down, forming the channel, and push element is slid, i.e., smoothly moved, into the channel see fig. 3). 
  	Regarding claim 34, Holtermann discloses (fig. 1-9) a method of storing a retractable drain (discharge channel 20) of an ostomy appliance (bag 1) comprising:
	Pushing a push element (stiffening member 40) arranged on the retractable drain (¶ 0042, ln. 1-5) to drive at least a portion of the retractable drain to drive at least a portion of the retractable drain into a channel arranged between a guide panel (device 30) and an inner wall (film 11) of the ostomy appliance (during storing, guide panel is folded down, which pushes the push element into the channel, see fig. 3);
	Wherein, the pushing of the push element causes the push element to slide within the channel (guide panel is folded down, forming the channel, and push element is pushed, i.e., moved by exuding force, and slides, i.e., smoothly moves, into the channel see fig. 3).

	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Holtermann, as applied to claims 1 and 26 above, and further in view of Murray (Pub. No.: US 2011/0028924 A1).
	Regarding claim 23, Holtermann discloses (fig. 1-9) wherein the channel has a constant width along a majority of a length of the channel (see fig. 4). 
	Holtermann fails to disclose the constant width being marginally wider than a width of the retractable drain. 
	Murray teaches (fig. 1-4) an ostomy appliance (pouch 10) in the same field of endeavor comprising a guide panel (flap 41) defining a channel for receiving a retractable drain (drain chute portion 24), wherein the channel has a width (see fig. 4) wider than a width of the retractable drain (see fig. 1, 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the channel of Holtermann such that it is wider than a width of the retractable drain, as taught by Murray in order to completely and discretely conceal the retractable drain in the closed configuration (Murray ¶ 0003, ln. 1-3, ¶ 0010, ln. 1-3). 
	Regarding claim 28, Holtermann fails to disclose a comfort layer overlying at least a portion of the inner wall and/or the outer wall, wherein the ostomy appliance comprises an opening arranged adjacent to a lower portion of the comfort layer through which the retractable drain is moveable between the extended configuration and the retracted configuration and wherein the guide panel is arranged between the inner wall or the outer wall and the comfort layer.  
	Murray teaches (fig. 1-2) an ostomy appliance (pouch 10) in the same field of endeavor comprising a comfort layer (30) overlying at least a portion of an inner wall (rear wall 14) (¶ 0048, ln. 1-3), wherein the ostomy appliance comprises an opening (see opening formed by flaps 41, 42 ¶ 0043, ln. 4-5) arranged adjacent to a lower portion of the comfort layer (see fig. 2, ¶ 0048, ln. 12-15) through which the retractable drain is movable between an extended configuration and a retracted configuration (¶ 0043, ln. 1-3, ¶ 0044, ln. 1-5) and wherein the guide panel (flap 42) is arranged between the inner wall and the comfort layer (see fig. 2, ¶ 0048, ln. 1-3, 12-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ostomy appliance of Holtermann such that it comprises the comfort layer of Murray arranged such that the guide panel is between the inner wall and the comfort layer in order to provide a soft cushioning material that enhances the visual effect of a closed pouch, with a substantially smooth and uninterrupted face or surface region (Murray ¶ 0048, ln. 11-12, 16-19). 

Response to Arguments
Applicant's arguments, see page 6, filed 03/01/2022, with respect to the claim objections have been fully considered but they are not persuasive. Each and every claim objection must be corrected.
Applicant’s arguments, see page 6, filed 03/01/2022, with respect to the claims rejected under 35 USC §112 have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 
Applicant's arguments, see pages 6-9, filed 03/01/2022, with respect to the claims rejected under 35 USC §102 have been fully considered but they are not persuasive. 
Claim 1 has been amended to recite “a push element attached to the retractable drain, the push element being configured to slide within the channel as the retractable drain transitions between the extended configuration and the retracted configuration”, which applicant argues that Holtermann fails to disclose. However, as discussed in the rejection above, the channel is formed by device 30 which is folded down. Upon folding down the device 30 (guide panel), the channel is gradually formed and the push element is slid, i.e., moved smoothly, into the channel. 
To further elaborate, upon folding down the device 30, a passage is formed as seen in figure 3. The device 30 is folded down, creating a space between device 30 and the film 11. Thus, a channel is formed, see fig. 3. Further, upon folding down the device 30 and the creation of the channel between device 30 and the film 11, the push element can be considered to slide into the channel as the channel is being gradually formed and the push element is moved smoothly into the channel. Claim 1 recites that “the push element being configured to slide within the channel”. Applicant’s recitation of “slide” is interpreted as the act of moving smoothly. Applicant’s recitation of “channel” is interpreted as a space or a passage. Thus, Holtermann anticipates claim 1. 
Accordingly, claim 1 and its dependents are anticipated by Holtermann.
Regarding claim 31, applicant argues that Holtermann fails to disclose “sliding the retractable drain into a channel arranged between a guide panel and an inner or outer wall of the ostomy appliance”. However, as discussed in the rejection above, the channel arranged between the guide panel and a wall of the ostomy appliance is formed when the device 30 is folded down and thus, the retractable drain is slid, moved smoothly, into the channel. 
Claim 34 has been amended to recite “wherein the pushing of the push element causes the push element to slide within the channel”. As discussed in the rejection above, the guide panel is folded down and the channel is formed. The push element is then pushed, i.e., moved by exuding force, and slides, i.e., smoothly moves, into the channel.
Regarding applicants’ arguments with respect to claims 23 and 28, see pages 9-10, rejected under 35 USC §103, Holtermann anticipates claim 1 from which claims 23 and 28 ultimately depend from. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                          

/Adam Marcetich/Primary Examiner, Art Unit 3781